                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA




RE: AMENDMENT TO:

IN RE: CURRENT MASTER JURY WHEEL (12/16)                         Case No. 2:18-mc-1243
       NEW MASTER JURY WHEEL (12/18)
       JS-12 REPORTS
       CURRENT QUALIFIED JURY WHEEL (06/17)
       NEW QUALIFIED JURY WHEEL (06/19)



                                           ORDER


       WHEREAS, the current Master Jury Wheel of this District was established from the voter
registration rolls from the November 2016 General Election;

      WHEREAS, 28 U.S.C. § 1863(b)(4) requires that such Master Jury Wheel be periodically
emptied and refilled, the interval for which shall not exceed two years as provided by the Plan
for Random Jury Selection for the Western District Court of Pennsylvania (March 2009) (the
"Jury Plan");

       WHEREAS, the Clerk of this Court was directed to establish new Master Jury Wheels
from the November 2018 Voter Registration Rolls after receipt of Department of State,
Commonwealth of Pennsylvania certification of November 2018 Voter Registration Rolls;

        WHEREAS, the receipt of such information from the Department of State,
Commonwealth of Pennsylvania was delayed and submission to the Court's vendor to create the
subject wheel was similarly delayed; and,

        WHEREAS, the Court's vendor has now provided such information necessary to create
the wheel and that said information has been provided to a second Court vendor for the
preparation and mail(ng of such instruments needed to qualify residents residing in the twenty-
five counties that comprise this Court's jurisdiction for creation of a qualified wheel for each
division

       NOW THEREFORE, it is hereby ordered that the Clerk of Court shall have an
extension of time until June 30, 2019 to officially terminate the cmTent Qualified Wheel. Upon
completion of this work, the Clerk will take the necessary steps to submit for the Court's
consideration and approval, any orders necessary for the drawing at random from the Qualified



                                                1
Jury Wheels beginning July 1, 2019 through May 31, 2021 such number of jurors as may be
required for grand or petit jury panels. All other requirements in connection with the above
referenced jury wheels will remain unchanged and in accordance with the Jury Plan and the
Order entered by the undersigned on Decembe          , 2018.


Date:~?,ol               Zot?
                                                    Mark R. Hornak, Chief Judge




                                                2
